Matter of Garcia v New York State Off. of Children & Family Servs. (2022 NY Slip Op 01514)





Matter of Garcia v New York State Off. of Children & Family Servs.


2022 NY Slip Op 01514


Decided on March 10, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 10, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, González, Shulman, Rodriguez, JJ. 


Index No. 153172/20 Appeal No. 15485 Case No. 2021-00799 

[*1]In the Matter of Ivelisse Garcia, Petitioner,
vNew York State Off. of Children & Family Servs., Respondent.


Law Office of Roland R. Acevedo, New York (Roland R. Acevedo of counsel), for petitioner.
Letitia James, Attorney General, New York (Eric R. Haren of counsel), for respondent.

Determination of respondent, dated January 22, 2020, which, after a hearing, sustained the determination that the subject child was not to be returned to petitioner's home, and that the determination to remove the child was correct, unanimously confirmed, the petition denied, and the proceeding, brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Eileen A. Rakower, J.], entered October 8, 2020), dismissed, without costs.
Substantial evidence supports respondent's conclusion that there was a strong basis to believe that petitioner would not take appropriate steps to protect the child's future health and wellbeing, and removal of the child from petitioner's care was not
irrational (see generally Matter of Urena v Wing , 260 AD2d 158, 159 [1st Dept 1999]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 10, 2022